PCIJ_AB_70_Meuse_NLD_BEL_1937-06-28_JUD_01_ME_04_FR.txt. 53

OPINION INDIVIDUELLE DU JONKHEER VAN EYSINGA

L'arrêt n’exprime pas en tout mon opinion; dans ces condi-
tions, j'y joins l’exposé de mon opinion individuelle sur certaines
parties de l'affaire.

*
*% *

Dans chacune des deux actions intentées devant la Cour dans
la présente affaire, dans l’action principale néerlandaise aussi
bien que dans l’action reconventionnelle belge, le demandeur
prétend que certains travaux hydrotechniques sont en désaccord
avec le.Traité du 12 mai 1863 concernant le régime des prises
d'eau de la Meuse. Ni les Pays-Bas dans l’action principale, ni
la Belgique dans l’action reconventionnelle, ne prétendent que
les travaux hydrotechniques dont il s’agit seraient contraires
au droit international général. Une telle assertion avait entre
autres été faite par la Belgique au sujet d’une alimentation par
l’eau de la Meuse du canal Juliana, comme il ressort de la note
remise au Gouvernement néerlandais le 28 avril 1921 (Contre-
Mémoire belge, p. 27). Il est dit dans cette note que ce « régime
serait en contradiction avec les principes généraux du droit des
gens qui règlent l’utilisation par les riverains des fleuves
internationaux ». Mais, dans la présente affaire, le droit internatio-
nal général, auquel toutefois il a été fait allusion à plusieurs
reprises par la Belgique, doit être laissé de côté ; il ne s’agit que
du Traité de 1863.

Ce que les deux pays demandent à la Cour, c’est une inter-
prétation de ce traité par rapport à une série de travaux hydro-
techniques dont la conformité avec le traité est contestée. I
s’agit donc d’un cas qui, d’après l’article 13 du Pacte de la
Société des Nations, est au premier chef susceptible d’une solu-
tion judiciaire. Chacune des deux Parties a droit à ce que la
Cour interprète le traité, et la Cour n’a pas le droit de n’en pas
donner l'interprétation.

*
% %

Des observations qui précèdent, il ressort que la première
chose à faire est de se rendre compte du caractère, de la portée,
de l'interprétation du Traité de 1863.

Le Traité de 1863 a mis fin, par un compromis, à un différend
qui, pendant plusieurs années, avait existé entre les deux pays.

93
54 A/B 70 (EAUX DE LA MEUSE). — OP. VAN EYSINGA

Les Pays-Bas prétendaient que c'était à tort que la Belgique
prenait de l’eau (aftappen) de la Meuse, pour alimenter son
nouveau réseau de canaux de la Campine, et pour les irrigations
dans la Campine ; cette eau, enlevée à la Meuse, était conduite
en grande partie à l’Escaut. Liége, vieux port mosan, et le
bassin mosan belge en général, avaient de tout temps eu comme
voie navigable naturelle la Meuse, qui finit son cours en Hol-
lande. Mais, dès la dissolution du royaume de 1815, qui groupait
la Belgique, le Luxembourg et les Pays-Bas actuels, la Belgique
s’efforca d'orienter le trafic de son bassin mosan vers Anvers,
et ceci précisément à l’aide de ses canaux campinois, dont le
but était de relier le Zuid-Willemsvaart, et par là la Meuse, au
grand port maritime belge, comme l’indique déjà le nom : canal
de jonction de la Meuse à l’Escaut. Si je mentionne ce fait, c'est
pour faire ressortir que, pas plus que dans la présente affaire,
le Gouvernement néerlandais, dans le différend qui a été liquidé
par le Traité de 1863, ne s’est opposé au détournement vers
Anvers du trafic du bassin mosan belge. Ni dans le différend
du xrxme siècle, ni dans celui du xxme siècle, il ne s’agit d’une
objection contre un détournement de trafic ; dans les deux cas,
il s’agit uniquement d’objections contre un enlèvement (aftap-
ping) d’eau de la Meuse effectué par la Belgique.

Il n’est pas inutile de faire ressortir que si les Pays-Bas, dans
le différend du milieu du xixme siècle, ont prétendu que la
Belgique enlevait arbitrairement l’eau à la Meuse, il ne s’agis-
sait nullement de la quantité d’eau nécessaire pour la navigation
dans le Zuid-Willemsvaart, et plus tard, dans le prolonge-
ment de ce canal jusqu'à Liége. Si l’on peut être d'opinions
différentes sur la question de savoir si le Zuid-Willemsvaart
est un canal latéral de la Meuse, oui ou non, — le conseil
belge, M. Delmer, dit que oui (Exposés oraux, p. 86); le
conseil belge, M. Marcq, dit que non (Exposés oraux, p. 180),
— une chose est certaine : c’est que, lorsque le roi Guillaume Ter,
dès 1819, fit examiner le problème qui, en premier lieu,
conduisit à établir le Zuid-Willemsvaart, il s'agissait de doter
l’important district industriel et minier du bassin mosan de la
Belgique actuelle, d’une meilleure voie navigable. Le résultat
de l'étude par le Waterstaat a été qu’un canal qui serait consi-
dérablement moins long que la Meuse offrirait une voie navi-
gable dont on pourrait se servir pour ainsi dire toujours, ce
qui n'était pas le cas pour la Meuse, dont le régime se carac-
térise par des carences et par des surabondances d’eau, empé-
chant toutes les deux pendant des périodes considérables de
l’année la navigation. Le Zuid-Willemsvaart a pu être utilisé
dès 1826, et son prolongement jusqu’à Liége à la fin de 1850

54
55 A/B 70 (EAUX DE LA MEUSE). — OP. VAN EYSINGA

ou au commencement de 1851. On savait d'avance que ces
canaux utiliseraient une certaine quantité d’eau de la Meuse,
mais on pouvait d'autant plus facilement accepter cette consé-
quence inévitable de l'amélioration de la communication par
eau, qu'il s'agissait de quantités restreintes. Il y a lieu de
noter sous ce rapport que le Traité de 1863, dans son article V,
alinéa 1, prescrit, pour le Zuid-Willemsvaart, à l’aval de Loozen,
ainsi que pour les canaux qui s’embranchent sur cette
partie du Zuid-Willemsvaart, de même que pour les irrigations
néerlandaises, une quantité de deux mètres cubes par seconde,
et même de 1,50 mètre cube, Et quant au canal de Liége à
Maestricht, tant la Convention de 1845, qui prévoit sa construc-
tion, que le Traité de 1863, sont muets au sujet de ses eaux
‘ d’éclusage, ce qui se comprend, puisque le volume de ces eaux
est minime, savoir un dixième de mètre cube par seconde,
quantité inférieure à l'erreur qu’on commet, en plus ou en
moins, en jaugeant l’eau à la rigole d'alimentation à Maestricht,
comme le rappelle la Duplique belge, à la page 15.

En effet, les Pays-Bas ne se sont jamais plaints des quantités
d’eau restreintes nécessaires pour l’utilisation comme voie de
navigation du Zuid-Willemsvaart et de son prolongement jusqu’à
Liége.

Mais il en fut tout autrement lorsque la Belgique commença
à faire usage des deux canaux de navigation pour y faire pas-
ser les grandes quantités d’eau dont la Belgique éprouvait le
besoin pour son réseau des canaux campinois, qui se trouvait
en exécution, ainsi que pour ses projets d'irrigation dans la
Campine. C’est par trois prises d’eau que la Belgique se mit à
puiser les quantités supplémentaires destinées à ses canaux et
ses irrigations campinois. Toutes les trois se trouvaient sur le
territoire belge.

En premier lieu, il y a la prise d’eau à Hocht, tout près de
l'endroit où le Zuid-Willemsvaart quitte le territoire néerlan-
dais. Une rigole d’alimentation par la Meuse, qui à cet endroit
longe le canal, fut construite en 1837 sur la rive droite du
‘canal.

En deuxième lieu, dès que le canal de Maestricht à Liége
fut terminé, on se mit à l'utiliser également comme voie d’ali-
mentation du réseau des canaux et de l'irrigation de la Cam-
pine. À cet effet, de grandes quantités d’eau de la Meuse furent
déversées à Liége dans le canal latéral à Maestricht, ce qui,
par la suite, fut facilité par un barrage qui élevait le niveau
de la Meuse à l'endroit où le canal latéral commençait. Pour
ne pas trop gêner la navigation dans le canal latéral, les grandes
quantités d’eau furent introduites dans le canal pendant la
nuit, ce qui avait comme conséquence que le lendemain, à une

55
56 A/B 70 (EAUX DE LA MEUSE). — OP. VAN EYSINGA

heure fixe, l’eau de la Meuse dans le Limbourg néerlandais
baissait considérablement, de sorte qu’on y parlait d'un flux et
d’un reflux, comme dans la mer, mais plus régulier.

Si le Zuid-Willemsvaart devait laisser passer rapidement les
grandes quantités d’eau de la Meuse puisées à Liége, il impor-
tait d’y accélérer la vitesse. Ceci fut effectué à l’époque même
où le canal de Liége à Maestricht fut mis en exploitation,
savoir au début de 1851. A cet effet fut aménagée la troisième
prise d’eau sur territoire belge, ou plutôt une sorte de cascade
qu'on construisit à gauche de l’ancienne écluse 19, près Hocht,
où « la dérivation latérale » fut approfondie et élargie.

L’exposé des motifs du premier ministre belge, M. Rogier,
exposé qui porte la date du lendemain de la signature du traité
(Mémoire néerlandais, p. 21), fait mention à plusieurs reprises
des prises d’eau à Liége et à Hocht, et dans son exposé du
Io mai, le conseil belge, M. Delmer, a décrit d’une façon claire
l’état de choses dont s'était plaint, avant 1863, le Gouverne-
ment néerlandais.

En effet, la Belgique, pour alimenter son nouveau réseau de
canaux campinois et ses irrigations campinoises, prenait l’eau
où elle pouvait la prendre, et aux trois prises d'eau mosanes
se joignit le captage de l’eau de plusieurs ruisseaux et courants
d’eau qui se dirigeaient vers le Brabant septentrional néerlan-
dais, alors que l’eau qui avait été utilisée pour les irrigations
était déversée en partie sur territoire néerlandais, où elle cau-
sait des inondations, ce qui était fâcheux, notamment à l’époque
des foins.

L’enlévement des eaux pour les besoins campinois donna lieu
a de multiples démarches néerlandaises auprés du Cabinet de
Bruxelles. Deux commissions internationales étudièrent le pro-
bléme, en 1856 et en 1858, mais en vain. En 1860 fut insti-
tuée par la Seconde Chambre des Etats-Généraux une commis-
sion d'enquête, et l’année suivante une convention fut signée à
Bruxelles, qui maintint la situation près Hocht ; cette conven-
tion fut rejetée par la Seconde Chambre des États-Généraux.
De nouveaux pourparlers suivirent ensemble avec les tractations
sur le rachat du péage de l’Escaut et sur des arrangements
commerciaux, et, enfin, le Traité du 12 mai 1863 apporta la
conciliation qui mit fin au différend.

*
- * *

En quoi consistent les prescriptions du Traité de 1863 ?
L'essentiel du traité, c’est qu’une partie considérable du débit
du fleuve international était cédée à la Belgique, même aux

56
57 A/B 70 (EAUX DE LA MEUSE). — OP. VAN EYSINGA

périodes de l’année pendant lesquelles il y a très peu d’eau
dans la Meuse. Le traité déroge, par conséquent, à l'état nor-
mal des choses, d’après lequel le débit d’un fleuve international
appartient à ce fleuve. La quantité d’eau qui serait enlevée
pour la Belgique, et qui se trouve déterminée aux articles IV
et V du traité, est fixe: elle est par conséquent à la fois maxi-
mum et minimum. Les Pays-Bas recevaient aussi une certaine
quantité d’eau qui, cependant, est bien inférieure à la quantité
prévue pour la Belgique, mais qui, en revanche, dans certaines
limites et sous certaines conditions, peut être augmentée (art. V,
al. 2, et art. XI).

Les puisements considérables d’eau de la Meuse pour les
canaux et les irrigations campinois ont pu étre réalisés grace a
un ensemble de mesures dont le but était de neutraliser les
conséquences facheuses de ces puisements d’eau. L’eau devait
dorénavant être puisée uniquement à Maestricht (art. I); le
Zuid-Willemsvaart subirait certaines modifications (art. II et
III); des mesures seraient prises contre les inondations pro-
duites dans les Pays-Bas comme suite des irrigations en Bel-
gique (art. VI); certains travaux seraient exécutés dans la
Meuse entre Maestricht et Venlo (art. IX). Il y a lieu d’ajou-
ter que l’article VII exclut, pour l’avenir, les enlévements d’eau
dans certains cours d’eau se dirigeant vers les Pays-Bas.

C’est dans l’enlèvement de quantités considérables d’eau à la
Meuse, d'une part, et dans le redressement des conséquences
fâcheuses de cet enlèvement, d’autre part, que consiste le com-
promis établi par le traité qui a réglé d’une manière stable et
définitive le régime des prises d’eau à la Meuse, comme le dit
son préambule. L’enlévement d’eau de la Meuse est ce qui
vient en premier, et les autres dispositions du traité, impor-
tantes elles aussi, en sont la conséquence.

En vue de l’alimentation de tous les canaux situés en aval
de Maestricht, ainsi que pour les irrigations de la Campine et
des Pays-Bas, l’article premier du Traité de 1863 substitue aux
prises d’eau existantes et qui se trouvent toutes sur territoire
belge, une seule prise d’eau qui serait construite en territoire
néerlandais.

La Belgique a maintenu que l’exclusivité de la prise d’eau
de Maestricht ne jouerait que pour le secteur du fleuve en aval
de Maestricht jusqu’à Venlo. Cette manière de voir, qui implique
qu’en amont de Maestricht il serait permis de puiser l’eau
de la Meuse pour alimenter les canaux situés en aval de Maes-
tricht, ne me parait pas justifiée.

Il y a lieu de faire ressortir sous ce rapport, en tout pre-
mier lieu, que l’article premier, qui parle de la constitution de
la rigole d’alimentation pour tous les canaux situés en aval de

57
58 A/B 70 (EAUX DE LA MEUSE), — OP. VAN EYSINGA

Maestricht, ainsi que pour les irrigations de la Campine et des
Pays-Bas, a une portée tout à fait générale en ce qui concerne
la question de savoir à quels endroits l'obligation de ne pas
établir une nouvelle prise d’eau à la Meuse existe. Or, cette
obligation existe à tous les endroits où existe la possibilité de
construire une prise d’eau pour n'importe quel canal situé en
aval de Maestricht, ainsi que pour les irrigations de la Cam-
pine et des Pays-Bas. On sait que la principale prise d’eau
avant 1863 se trouvait en amont de Maestricht. C’était l'impor-
tante prise d’eau que la Belgique opérait à Liège et qui se
trouve mentionnée à plusieurs reprises dans l’exposé des motifs
du ministre président, M. Rogier.

La thèse belge s'efforce d'interpréter l’article premier du traité
par l’article IX. De cette façon, elle rapproche le secteur de
Maestricht à Venlo, mentionné dans ce dernier article, de l’article
premier. Mais elle limite ainsi d’une façon injustifiée la portée
très générale de l’article premier, et elle oublie que le seul lien
entre les deux articles est un lien de cause (art. premier) à
conséquence (art. IX). Je sais bien que la thèse belge dit que le
principal but du traité a été l’amélioration de la Meuse, ce qui
semble devoir justifier l'interprétation de l’article premier sous
l'angle de l’article IX. Toutefois, il ressort nettement, entre
autres du préambule du traité, que le but de celui-ci est de
régler «le régime des prises d’eau à la Meuse »; en effet,
l'essentiel du traité, comme il a été déjà relevé, ce sont les dix
mètres cubes par seconde à enlever au débit de la Meuse et
dont huit mètres cubes par seconde reviennent à la Belgique !.
La détérioration de la Meuse qui résulte de ce prélèvement
d’eau mosane constitue, comme le dit l’exposé des motifs de
M. Rogier, un équilibre rompu qui doit en équité être rétabli
par certains travaux à la Meuse. En effet, l’article IX est une
conséquence de l’article premier, dont il neutralise les effets.
L'article IX doit être interprété par l’article premier, tandis
qu’une interprétation dans le sens inverse va directement à
l'encontre de la portée très générale de l’article premier.

J'ajoute à ce qui précède une observation pratique.

On veut faire croire que l’article premier du Traité de 1863
n’interdirait que des prises d’eau à la Meuse qui seraient
situées à l'aval de Maestricht jusqu'à Venlo. Mais se rend-on
bien compte que, par là, les hommes de métier, des ingénieurs
qui, d’après la thèse belge, ont formulé le traité, se seraient
écartés beaucoup des réalités ? Je m'explique.

1 Sauf en ce qui concerne le barrage de Borgharen, la présente opinion
laisse en général de côté le cas où les eaux sont à l’étiage ou au-dessous.

58
59  A/B 70 (EAUX DE LA MEUSE). — OP. VAN EYSINGA

On a fait observer que même la prise d’eau de Hocht,
située cependant tout près du point où le Zuid-Willemsvaart
quitte le territoire néerlandais, n'était pas toujours satisfai-
sante, et ceci parce que, déjà à Hocht, le niveau de flottaison
de la Meuse pouvait descendre aussi bas que celui du Zuid-
Willemsvaart et même plus bas, une alimentation du Zuid-
Willemsvaart par la Meuse devenant alors impraticable. Eh
bien, lorsqu'on se rend compte, d’une part, que le niveau
de flottaison du Zuid-Willemsvaart a été élevé en vertu de
l’article III du traité, et que ce bief relevé s'étend jusqu’à
l’écluse 18, donc presque jusqu'à la frontière du Brabant
septentrional néerlandais, et d'autre part, que la Meuse entre
Hocht et Kessenich ou Maasbracht, endroits qui se trouvent à
peu près à la latitude de lécluse 18, descend déjà plus de
vingt mètres, tandis qu’une descente rapide du Zuid-Willems-
vaart ne commence qu'à l’écluse 12, qui se trouve à la lati-
tude de Venlo, il devient clair que la Meuse, à l'aval de
Maestricht, descend dans une vallée, tandis que le Zuid-
Willemsvaart, jusqu'à l’écluse 18, se maintient complètement
sur le plateau occidental, et qu’il ne descend que lentement
jusqu’à l'écluse 12, à la hauteur de Venlo. |

Ceci semble suffire pour rappeler que l'idée d'alimenter le
Zuid-Willemsvaart à l’aval de Maestricht par l’eau de la Meuse
n'est pas une idée très pratique, sauf en ce qui concerne les
environs immédiats de la rigole d’alimentation.

Par la nouvelle prise d’eau exclusive de Maestricht, la
Belgique recevrait dorénavant, pour ses besoins campinois, une
quantité d’eau de la Meuse fort satisfaisante, comme le rap-
pelle M. Rogier dans son exposé des motifs. Il a déjà été
relevé que la quantité d’eau à fournir par la nouvelle rigole
d'alimentation à Maestricht est normalement à dix metres
cubes par seconde, dont huit mètres cubes seraient le fixe
garanti à la Belgique (art. V).

La détermination nette de la quantité d’eau à enlever à la
Meuse — phénomène en soi déjà de nature exceptionnelle —
implique que si la prise d’eau à Maestricht devait dorénavant
être la seule rigole d'alimentation par l’eau de la Meuse des
canaux situés en aval de cette ville, le caractère d’exclusivité
de la nouvelle prise d’eau impliquait l'exclusion de toute autre
alimentation, que celle-ci s'effectue par une rigole, par des
aqueducs-déversoirs, par des éclusages, ou par tout autre
moyen destiné à faire entrer l’eau de la Meuse dans les canaux
situés en aval de Maestricht.

En ce qui concerne un seul des moyens pour faire entrer
l'eau de la Meuse dans les canaux situés en aval de Maes-
tricht, — savoir, l’eau entrant par les éclusages, — on a nié
ce qui précède. J’estime que cette exception ne doit pas être
retenue. |

59
60 A/B 70 (EAUX DE LA MEUSE). — OP. VAN EYSINGA

A l'appui de cette exception, on allègue le fait, déjà men-
tionné, que le Traité de 1863 ne fait pas mention des quantités
d'eau qui entrent dans le Zuid-Willemsvaart par les éclu-
sages de l’écluse 19, éclusages qui déversent dans le Zuid-
Willemsvaart une certaine quantité d’eau de la Meuse amenée
de Liége par le canal de Liége 4 Maestricht ; et on en conclyt
que toute quantité amenée à des canaux situés en aval de
Maestricht par des éclusages, par exemple ceux de Neerhaeren
ou du Bosscheveld, serait par là conforme au Traité de 1863.

Je ne crois pas que cette interprétation du traité soit juste.
En effet, le silence du traité sur l’entrée de la quantité très
restreinte d’eau de la Meuse dans les canaux situés en aval de
Maestricht par les éclusages de l’écluse 19, s'explique très bien.
Comme il a été relevé, l'alimentation du Zuid-Willemsvaart
lui-même par l'eau de la Meuse n’a pas donné lieu à des diffi-
cultés. Pourquoi en aurait-il été autrement lorsqu'on a prolongé
le canal jusqu'à Liége ? Le silence sur les quantités restreintes
d’eau de la Meuse nécessaire pour la navigation dans le canal
reliant Liége à la Meuse en aval de Bois-le-Duc, s'explique
donc‘ très bien, tant en ce qui concerne le Traité de 1845 sur
la construction du prolongement du Zuid-Willemsvaart jusqu’à
Liége, que pour le Traité de 1863, qui avait ramené le canal
de Liége à Maestricht à sa seule utilisation comme voie de
navigation.

En revanche, les grandes quantités d’eau de la Meuse qui
entrent dans les canaux situés en aval de Maestricht, par les
écluses modernes de Neerhaeren et du Bosscheveld, alors que le
débit du fleuve est resté le même, bouleversent l’économie du
Traité de 1863. Ce traité veut que la Belgique recoive de la
Meuse huit mètres cubes par seconde, pas plus, ni moins. Or,
par les éclusages de Neerhaeren et du Bosscheveld, la Belgique
reçoit beaucoup plus. Et d’autre part, chaque mètre cube par
seconde qui passe par l’écluse de Neerhaeren diminue les quan-
tités d’eau supplémentaires que les Pays-Bas sont en droit de
faire passer par la rigole de Maestricht, en vertu de l’article V,
alinéa 2, du traité et qui sont limitées par le maximum de la
vitesse du courant prescrit dans cet article, vitesse qui se
trouve augmentée par les éclusages à Neerhaeren. [1 y a plus
encore. Le Traité de 1863 veut que l’eau de la Meuse pour
l'alimentation des canaux situés en aval de Maestricht soit
prise uniquement par la rigole à Maestricht, qui est manœu-
vrée par le Watersiaat néerlandais. On peut facilement contrôler
des quantités puisées à une seule prise d’eau, alors qu'il est
difficile de faire ces jaugeages lorsque l'eau est puisée à diffé-
rents endroits, comme c'était le cas avant 1863. L'entrée de
grandes quantités d’eau dans les canaux situés en aval de
Maestricht du fait du fonctionnement de grandes écluses modernes

60
Or A/B 70 (EAUX DE LA MEUSE). — OP, VAN EYSINGA

détruit par conséquent l’économie du Traité de 1863 aussi dans
ce sens, qu'elle supprime l'exclusivité de la prise d’eau à
Maestricht, et elle rend particulièrement difficile la constatation
du volume d’eau enlevé au fleuve par l’écluse de Neerhaeren,
laquelle ne dépend pas du même service que la prise d’eau à
Maestricht. [1 y a lieu d'ajouter que la science technique est
d'accord pour reconnaître que la principale manière d'alimenter
des canaux est précisément constituée par les éclusages.

L'expression « canaux situés en aval de Maestricht » est
claire. Elle vise, à côté du Zuid-Willemsvaart et de ses embran-
chements sur territoire néerlandais, le canal de jonction de ia
Meuse à l’'Escaut, qui s’embranche à Bocholt sur le Zuid-
Willemsvaart, et qui finit à Anvers, ainsi que ses embranche-
ments, de même que le canal de Turnhout par saint Job à
Anvers. L’exposé des motifs du ministre président M. Rogier
fait du reste clairement allusion a ce réseau campinois belge
lorsqu'il dit que « l'État [belge] est assuré, de son côté, de
pouvoir alimenter non seulement les canaux déjà existants dans
la Campine, mais encore le canal décrété de Turnhout par
saint Job, à Anvers ».

De lexclusivité de la prise d’eau à Maestricht il ne résulte
pas que les canaux situés en aval de cette ville, ainsi que les
irrigations de la Campine et des Pays-Bas, ne puissent être ali-
mentés par d’autres cours d’eau que la Meuse. Une pareille
alimentation, comme celle par le Démer, est parfaitement com-
patible avec le traité, et la seule exception à cet égard est
formée par l’article VII du traité, portant que le Gouverne-
ment belge laissera ou rendra à leur cours naturel les ruisseaux
et courants d’eau qui, ayant leur source en Belgique, se diri-
gent vers le territoire néerlandais. Une telle alimentation par
d’autres cours d’eau n’enléve pas à ces canaux ou secteurs de
canaux le caractère de canaux situés en aval de Maestricht
dans le sens de l’article premier.

Les prises d’eau de la Meuse auxquelles, aux termes de
l’article premier, devait être substituée la rigole de Maestricht
(exposé des motifs de M. Rogier), sont les trois prises d’eau
dont je me suis occupé dans les lignes précédentes. La prise
d’eau, ou plutôt la cascade à gauche de l'écluse 19, devait
naturellement disparaître avec la suppression de cette écluse
même, suppression prescrite par l’article IT du traité. En ce qui
concerne la prise d’eau importante à Liége, le Gouvernement
belge l’accepta sans difficulté (Réplique néerlandaise, pp. 42-43),
et une fois le nouvel état de choses établi, les seules quan-
tités d’eau nécessaires pour les éclusages, pour l'infiltration et
l’évaporation, furent puisées à Liége. La mise hors d'usage de la
prise d’eau à Hocht, à droite de l’écluse 19, ne fut pas acceptée

61
62 A/B 70 (EAUX DE LA MEUSE). — OP. VAN EYSINGA

si facilement par la Belgique. Au contraire, le Gouvernement
belge défendit avec beaucoup de force le maintien de cette
prise d’eau sur territoire belge en aval de Maestricht, et on
comprend que lorsqu'il en accepta enfin la mise hors d'usage,
cela fut consigné dans le traité. Mais les mots « En conséquence
de ce qui précède », par lesquels débute le dernier alinéa de l’arti-
cle IV, démontrent clairement que logiquement l'élimination de
la prise d’eau de Hocht, elle aussi, est la conséquence du fait
que, d’après l’article premier, la prise d’eau près de Maestricht
serait dorénavant la seule prise d’eau de la Meuse pour tous
les canaux situés en aval de Maestricht, ainsi que pour les
irrigations de la Campine et des Pays-Bas.

Le nouveau régime des prises d’eau 4 la Meuse rendit néces-
saires certaines modifications dans le Zuid-Willemsvaart, entre
autres le transfert (déjà mentionné) de l’écluse 19 à l’amont de
© la nouvelle rigole d'alimentation. Ces modifications se trouvent
précisées dans les articles II et III. D'autre part, l’équilibre
dans le mouillage de la Meuse rompu par les prises d’eau
importantes faites à Liége et à Hocht (exposé des motifs de
M. Rogier), prises d’eau auxquelles devait être substituée celle
de Maestricht, rendait nécessaires des travaux dans la Meuse ;
ces travaux ont été précisés dans l’article IX et ses annexes.

La substitution, aux différentes prises d’eau que la Belgique
avait opérées à la Meuse, d’une seule prise, savoir celle de
Maestricht, qui constituerait dorénavant l’unique robinet, devait
avoir entre autres, comme il a déjà été relevé, l'avantage tech-
nique considérable de pouvoir jauger à un seul endroit la quan-
tité d’eau de la Meuse précisée à l’article IV du traité. C’est
un avantage sur lequel l'attention de la Belgique a été entre
autres appelée par le ministre des Pays-Bas à Bruxelles, en
1862 (Mémoire néerlandais, p. 45).

Il est clair que la substitution aux différentes prises d’eau à
la Meuse, qui se trouvaient sur territoire belge, d’une prise
d’eau unique se trouvant sur territoire néerlandais, constitue un
« avantage de fait » (Exposé oral de l’agent belge, M. de Ruelle,
p. 134) très réel pour les Pays-Bas. En effet: « Le pays dans
lequel se trouve la prise d’eau a, en fait, une possibilité de
surveillance plus grande que l’autre » (Duplique belge, p. 6).
Cet avantage se trouve illustré par la très forte opposition que
la Belgique a manifestée contre la mise hors d’usage de la prise
d’eau à droite de l’ancienne écluse 19, la prise d’eau de Hocht.
L'opposition apparaît à chaque moment dans les dépêches du
ministre des Pays-Bas à Bruxelles, adressées à La Haye en
octobre 1862 (Mémoire néerlandais, pp. 43-48) ; et il en est de
même dans les propositions belges du 19 février 1863 (Réplique
néerlandaise, pp. 42-43).

62
63 A/B 70 (EAUX DE LA MEUSE). — OP. VAN EYSINGA

L'avantage de fait très réel résultant, pour les Pays-Bas, du
‘fait de la substitution aux différentes prises d’eau à la Meuse
situées en territoire belge, d’une seule prise d’eau en territoire
néerlandais, et ceci en vertu de l’article premier du Traité de
1863, a été caractérisé par les Pays-Bas comme un droit de
« contréler 4 tout moment que les quantités d’eau, empruntées
à la Meuse, ne dépassassent pas les quantités déterminées au
traité, de sorte que les plaintes et les discussions du passé pou-
vaient être évitées » (Mémoire néerlandais, p. 8).

Tl y a lieu de faire au sujet du contrôle les observations sui-
vantes. :

Chaque convention internationale qui ne l’exclurait pas expres-
sément, présuppose un contrôle que les parties contractantes ont
le droit d’exercer entre elles en vue de vérifier si la convention
est appliquée d’une façon exacte. Ce contrôle peut donner lieu,
entre autres, à une démarche diplomatique, le cas échéant à un
procès.

C’est ainsi que la Belgique, lorsqu'elle estimait que le projet
de loi néerlandais déposé le 7 février 1921 aux Etats-Généraux
et prévoyant entre autres le barrage de Borgharen, aurait par
là des conséquences contraires aux Traités du 12 mai 1863 et
du II janvier 1873, s’est adressée à ce sujet au Gouvernement
néerlandais par la note du 28 avril 1921 (Contre-Mémoire belge,
p.27). La Belgique exerçait de cette façon son droit de contrôle
sur les Pays-Bas au sujet d’un travail hydrotechnique projeté
sur territoire néerlandais, droit de contrôle qui s’est concrétisé
dans la présente affaire dans une action intentée contre les
Pays-Bas devant la Cour permanente de Justice internationale.

Le droit de contrôle est en principe réciproque, ou, plus pré-
cisément, il est réciproque là où la convention est réciproque.
C’est ainsi que la Belgique peut contrôler, et — comme il a
été expliqué à la Cour — contrôle effectivement, si les Pays-
Bas laissent passer par la rigole d’alimentation de Maestricht
les quantités d’eau déterminées par le Traité de 1863. Mais les
Pays-Bas ne peuvent pas exercer un tel contrôle vis-à-vis de
la Belgique, puisque le traité ne prévoit pas de prise d’eau en
Belgique.

En revanche, chacun des deux pays peut contrôler l’autre
lorsqu'il croit devoir constater que celui-ci a construit sur son
territoire des travaux hydrotechniques par lesquels les canaux
situés en aval de Maestricht recevront plus d’eau que le traité
n'a prévu. C’est ainsi que la Belgique a exercé son contrôle sur
le barrage de Borgharen, et les Pays-Bas sur l’écluse de Neer-
haeren.

Les Pays-Bas ont certainement le droit de contrôler les aque-
ducs qui se trouvent dans l’écluse de Neerhaeren. La question
de savoir si de tels aqueducs sont conformes à un traité qui a

63
64 A/B 70 (EAUX DE LA MEUSE). — OP. VAN EYSINGA

mis hors d’usage toutes les prises d’eau sur territoire belge
existant en 1863, pour leur substituer une seule prise d’eau sur
territoire néerlandais, est certainement digne de l’attention du
Gouvernement néerlandais, et ceci d'autant plus qu’on ne cons-
truit pas de tels travaux hydrotechniques lorsqu'on n’a aucune
intention de les utiliser.

Mais j'estime que la thèse néerlandaise va trop loin lors-
qu'elle prétend que, tandis que la construction, par la Belgique,
de travaux rendant possible l'alimentation d’un canal situé en
aval de Maestricht par de l’eau puisée à la Meuse ailleurs qu'en
cette ville, est contraire au Traité de 1863, la Belgique n’aurait
pas le droit de se plaindre en ce qui concerne la construction
de tels travaux par les Pays-Bas. J’estime que l’agent néer-
landais n’a pas réussi 4 démontrer que les Pays-Bas possédent
ici un droit que ne possède pas la Belgique. J’ajoute que c’est
le seul point au sujet duquel les Pays-Bas ont prétendu à un
droit de contrôle unilatéral.

Le fait que l’agent néerlandais a beaucoup insisté sur ce
droit de contrôle spécial néerlandais, n’a pas été de nature à
faire voir clair dans la présente affaire.

Et, d'autre part, une bonne compréhension de l'affaire n’a
pas été facilitée non plus par la défense belge, qui a attribué
à ce droit de contrôle néerlandais une portée que les Pays-Bas
ne revendiquent pas.

J'observe sous ce rapport que le Gouvernement néerlandais
dit que, par le transfert de la prise d’eau en territoire néer-
landais, il pouvait désormais contrôler à tout moment que les
quantités d’eau, empruntées à la Meuse, ne dépassassent pas les
quantités déterminées au traité, de sorte que les plaintes et
les discussions du passé pouvaient être évitées (voir supra). Il
s’agit donc d’un contrôle de quantités d’eau et pas d'autre
chose. Mais le Gouvernement belge y voit beaucoup plus.

C'est ainsi que la Belgique tire du fait incontestable que les
tractations sur les prises d’eau à la Meuse avaient été combi-
nées avec celles concernant le rachat du péage de l’Escaut, le
raisonnement suivant, qu’on trouve à la page 6 du Contre-
Mémoire belge : « Les Pays-Bas avaient, par le péage de l’Escaut,
le contrôle de la navigation sur l’Escaut maritime. C'était une
prérogative importante; ils n'ont pu, telle est la thèse, y
renoncer que moyennant attribution du contrôle de la navi-
gation sur les canaux dont il s’agit aujourd’hui. » Cette manière
de présenter les choses n’est pas exacte. Les Pays-Bas ne
prétendent nullement que l’article premier du Traité de 1863
leur aurait conféré le contrôle sur la navigation des canaux
situés en aval de Maestricht. Ce que les Pays-Bas disent avoir
reçu en vertu. de l’article premier est uniquement un contrôle

64
65 A/B 70 (EAUX DE LA MEUSE). — OP. VAN EYSINGA

de quantités d’eau. Du reste, si le péage de l’Escaut avait
vraiment constitué un contrôle de la navigation sur l’Escaut
maritime, comme semble le croire le Gouvernement belge, les
droits de navigation prélevés par la Belgique sur la Meuse —
aux Pays-Bas, ces droits de navigation ont été supprimés dès
1851 — constitueraient un droit de contrôle belge sur la navi-
gation de la Meuse. Est-ce que cela cadrerait vraiment avec
les vues du Gouvernement belge ?

Dans sa requête, le Gouvernement néerlandais a constaté
que « L'équilibre des intérêts en cause établi par le Traité
de 1863 est rompu par ces travaux, par l'usage qui en est
fait et par celui auquel ils sont destinés » (p. 8). Il ressort
clairement du développement qui est donné à cette constata-
tion sous a), b) et c), qu’il s’agissait d’une rupture d’équilibre
dans la répartition des eaux de la Meuse telle qu'elle avait
été réglée d’une façon stable et définitive en 1863. Mais le
Gouvernement belge interprète la constatation, pourtant très
claire, de la requête néerlandaise comme si elle visait l’équi-
libre économique entre les ports d'Anvers et de Rotterdam
(Contre-Mémoire belge, p. 7).

Je pourrais continuer à citer des pièces de la procédure et
des exposés oraux belges, mais les deux citations que je viens
de faire semblent suffire pour démontrer que la Belgique a
voulu voir dans le contrôle des quantités d’eau, un contrôle
de la navigation et du trafic, contrôle que les Pays-Bas n’ont
pas réclamé.

Avant de traiter la conclusion néerlandaise sous I a, je tiens
à répéter que c'est la seule conclusion pour laquelle les Pays-
Bas se basent sur le droit de contrôle dont il s’agit ici et que,
notamment, la défense néerlandaise contre l’action reconven-
tionnelle belge n’est pas basée sur ce droit de contrôle spécial.

%
* *

Dans leur conclusion sous Ia, les Pays-Bas demandent à la
Cour de dire que la construction, par la Belgique, de travaux
rendant possible l’alimentation d’un canal situé en aval de
Maestricht par de l’eau puisée à la Meuse ailleurs qu’en cette
ville, est contraire au Traité du 12 mai 1863.

Il s’agit, dans cette conclusion, de travaux qui, si actuelle-
ment ils n’alimentent pas un canal situé en aval de Maestricht,
rendent cependant possible une telle alimentation. Pour rester
dans le cadre des travaux hydrotechniques qui jouent leur rôle
dans la présente affaire, il ne s’agit donc pas d’aqueducs longi-
tudinaux dans des écluses, aqueducs dont on est d’accord pour
reconnaître qu’ils seront utilisés en plus des éclusages (c’est

65
66 A/B 70 (EAUX DE LA MEUSE). — OP. VAN EYSINGA

le cas pour les cinq écluses du canal Albert situées entre la
première écluse près Herstal (Liége) et la dernière à Wyneghem),
et il ne s’agit pas non plus d’écluses dont on est également
d'accord pour reconnaître qu'elles seront utilisées et que, par-
tant, elles déverseront de l’eau.

Il s’agit uniquement de travaux qui pourraient servir à
l’alimentation au cas où ils seraient utilisés, comme par exemple
des aqueducs longitudinaux dans lécluse de Neerhaeren.

Quelle a été l’attitude adoptée par la Belgique au sujet de la
conclusion néerlandaise sous I a ?

J'aurais compris que, partant de son interprétation du Traité
de 1863, la Belgique eût dit que, le traité ne s'appliquant pas
en amont de Maestricht, elle était en droit de déverser de l’eau
de la Meuse par les aqueducs de Neerhaeren dans les canaux
situés en aval de Maestricht, et qu’elle ferait de ce droit tel
usage qu'elle estimerait nécessaire.

Mais telle n'a pas été l'attitude adoptée par la Belgique. Or,
après que les aqueducs ont été construits, le Contre-Mémoire,
aux pages 10 et II, nie leur existence. Et, lorsque les Pays-Bas
ont démontré que l’écluse de Neerhaeren était bien pourvue
d’aqueducs, la Belgique s’est retirée derrière l'affirmation que
l'installation électrique de l'écluse ne permettrait l’utilisation
des aqueducs que pour le remplissage du sas de l’écluse (Exposés
oraux, p. III). Toutefois, lorsque l'agent néerlandais avait dit
que cette installation électrique pourrait être changée en cinq
minutes (Exposés oraux, p. 171), son assertion n’a pas été
contredite.

La question se pose de savoir si une telle attitude se trouve
en deçà de la ligne de séparation entre ce que les Etats
peuvent faire, et ce qu’ils doivent ne pas faire s’ils veulent res-
ter dans la sphère du légitime. Il ne m’a pas été possible de
répondre affirmativement à cette question, et, dans ces condi-
tions, la conclusion sous I a me paraît être justifiée.

J'ajoute que les conseils belges ont fini par reconnaître que,
dans certaines éventualités, les aqueducs dans l’écluse de Neer-
haeren seraient utilisés dans un but autre que celui des éclusages,
ce qui, du reste, n’est pas étonnant, puisqu'on ne construit pas
des aqueducs pour ne pas s’en servir. Il s’agit de nécessités
économiques et. militaires qui obligeraient la Belgique à main-
tenir intacte l'alimentation en eau du Zuid-Willemsvaart, et
de zones d’inondations que l’on peut tendre au nord de Neer-
haeren (Exposés oraux, pp. 91 et 2I0-2I1).

Dans sa conclusion sous I b, le Gouvernement des Pays-Bas
demande à la Cour de dire que l'alimentation de la section belge
du Zuid-Willemsvaart, du canal de la Campine, de l’embran-
chement de ce canal vers Hasselt et de celui vers le camp de
Beverloo, ainsi que du canal de Turnhout, par l’écluse de

66
67 A/B 70 (EAUX DE LA MEUSE). — OP. VAN EYSINGA

Neerhaeren, avec de l’eau prise à la Meuse ailleurs qu’à Maes-
tricht, est contraire au Traité de 1863.

Après ce qui a déjà été dit dans la présente note, peu de
mots suffisent.

Il est constant que le Traité de 1863 précise et limite la
quantité d’eau de la Meuse en vue de l’alimentation du réseau
des canaux campinois belges, et il est constant aussi que la
rigole à Maestricht sera la seule prise d’eau. Le mètre cube
environ par seconde qui est ajouté par les éclusages à Neer-
haeren est par conséquent contraire au Traité de 1863.

Comme il a déja été relevé plus haut, il y a une autre raison
pour laquelle le déversement de l’eau d’éclusage, qui alimente
le Zuid-Willemsvaart, est contraire au Traité de 1863. Ce déver-
sement restreint la liberté réservée aux Pays-Bas par l’article V,
alinéa 2, d'augmenter le volume d’eau à puiser à la Meuse à
Maestricht. Les éclusages à Neerhaeren diminuent la liberté
d'augmenter les deux mètres cubes par seconde prévus pour
les Pays-Bas dans l’article V, alinéa 1, d'un mètre cube environ
par seconde.

Dans ses conclusions sous I c et I d, le Gouvernement néer-
landais demande à la Cour de dire que l’alimentation projetée
par la Belgique d’une section du canal de Hasselt par de l’eau
prise à la Meuse ailleurs qu'à Maestricht sera contraire au
Traité de 1863, et que l'alimentation projetée par la Belgique
de la section du canal reliant le Zuid-Willemsvaart et l'Escaut
entre Herenthals (Viersel) et Anvers, par de l’eau prise à la
Meuse ailleurs qu’à Maestricht, sera également contraire audit
traité.

Il y a lieu de traiter ces deux conclusions ensemble, puisqu'elles
sont très pareilles l’une à l’autre.

Les Pays-Bas ne prétendent pas que la Belgique n’aurait pas
le droit d'agrandir les canaux situés en aval de Maestricht ou
d'en modifier le nom. En effet, la Belgique a agrandi d’une façon
considérable non seulement le Zuid-Willemsvaart, mais aussi
les parties du réseau des canaux belges campinois, notamment
le canal de jonction de la Meuse à l’Escaut et l’embran-
chement à Hasselt. Mais, en agrandissant ces canaux, la Bel-
gique n’a pas le droit de les soustraire au régime de leur
alimentation en eau de la Meuse prévu par le Traité de 1863.
Il est constant que le Traité de 1863 prévoit sous ce rapport
huit mètres cubes par seconde à puiser à la rigole de Maes-
tricht. Il est constant également que la section du canal reliant
le Zuid-Willemsvaart à VEscaut entre Herenthals (Viersel) et
Anvers recevra aussi de l’eau de la Meuse par le canal Albert
qui, jusqu'à l’écluse I, reste à la cote 60, pour descendre par
les écluses I à V de plus de 50 mètres avant d'arriver à Heren-
thals, tandis que toutes ces écluses sont pourvues d’aque-
ducs-déversoirs dont il est constant qu'ils seront utilisés pour

67
68 A/B 70 (EAUX DE LA MEUSE). — OP. VAN EYSINGA .

l'alimentation des différents biefs du canal. Il ressort de ceci
que l'alimentation projetée de la section dont il s’agit ici sera
contraire au Traité de 1863.

Il en est de même pour la section du canal de Hasselt, qui
est en train d’être agrandie, et qui également formera une par-
tie du canal Albert. Les Pays-Bas ne contestent pas le droit
de la Belgique d’alimenter la section du canal de Hasselt dont
il s’agit par de l’eau du Démer. La question de fait qui divise
les deux Gouvernements est celle de savoir si cette section, à
côté de l’eau qu’elle ‘reçoit du Démer, est alimentée également
par de l’eau de la Meuse provenant de la rigole de Maestricht
et conduite au delà de Quaedmechelen par la section septentrio-
nale du canal de Hasselt. Il semble qu'on peut laisser de côté
cette question de fait. Or, il me paraît clair qu'il s’agit ici
d’un canal situé en aval de Maestricht, d’un des canaux déjà
existants dans la Campine mentionnés dans l’exposé des motifs
du premier ministre M. Rogier, et que, partant, ce canal ne
peut recevoir de l’eau de la Meuse que par la rigole de Maes-
tricht. Il est constant aussi que cette partie agrandie des canaux
situés en aval de Maestricht recevra dorénavant de l’eau de la
Meuse venant de Monsin et que, partant, l'alimentation projetée
de cette section par de l’eau prise à la Meuse ailleurs qu'à Maes-
tricht sera contraire au Traité de 1863.

Dans le Contre-Mémoire, l'agent belge dit, à la page 14, que
si, à partir de Pulle, le canal Albert, au lieu d’être réuni au
canal de jonction de la Meuse à l’Escaut, lui avait été juxta-
posé, c’est-à-dire avait longé cette voie navigable, séparé d’elle
par une digue empêchant les eaux de se mêler, le reproche
articulé par les Pays-Bas n'eût pas été formulé. C’est exact.
Mais il est exact aussi que ce qui est posé ici comme une hypo-
thèse n’a pas été réalisé, et que, une fois le canal Albert fini,
les canaux situés en aval de Maestricht — abstraction faite de
Vécluse de Neerhaeren — seront alimentés par de l’eau de la
Meuse ne provenant pas de la rigole de Maestricht. J'ajoute
que l’agent néerlandais, répondant à l'observation précitée de
son collègue belge, a dit que s? la Belgique avait construit
d’autres travaux qu'elle n’a fait, les plaintes néerlandaises
auraient certainement été autrement formulées et fondées sur des
bases juridiques très différentes (Réplique néerlandaise, p. 24).

*
* %

En ce qui concerne l’action reconventionnelle, je me borne
aux observations suivantes.

Il ressort des pages 26, 27 et 29 de la Réplique néerlan-
daise que, tant en ce qui concerne le barrage de Borgharen
que pour ce qui regarde l’écluse du Bosscheveld et le canal
Juliana, la défense néerlandaise est basée sur l’article V, ali-
néa 2, du Traité de 1863.

68
69 A/B 70 (EAUX DE LA MEUSE). — OP. VAN EYSINGA

Et c’est dans le même ordre d'idées que se maintient la
plaidoirie de l’agent .néerlandais (Exposés oraux, pp. 52-69).

La défense néerlandaise débute à la page 52 par la phrase
suivante: « Les points controversés dans l'affaire connexe sou-
mise à la Cour par la demande reconventionnelle de la Belgique
sont au nombre de trois; mais ils ont une base commune, ou
plutôt notre défense est basée sur un seul point de droit; je
crois utile de discuter d’abord ce point juridique commun 4
tous les autres: c’est la question de la répartition des eaux et
de l’article V, alinéa 2, du traité. » Les pages 52 à 62 sont
presque exclusivement consacrées à l'interprétation de l’article V,
alinéa 2, et ensuite les pages 62 à 69 appliquent cette inter-
prétation aux trois travaux hydrotechniques controversés dans
l'action reconventionnelle. Aux pages 62 et 67, lagent néerlan-
dais répète que, dans sa défense contre l’action reconvention-
nelle, il s’agit toujours de l’article V, alinéa 2, du Traité de
1863.

Aussi cherchera-t-on en vain dans la défense néerlandaise
contre l’action reconventionnelle une allusion au droit de con-
trôle, qui se trouve uniquement à la base de la conclusion
néerlandaise sous I a, comme il a été déjà relevé ci-dessus.

Je crois qu’on peut résumer de la façon suivante l’interpré-
tation néerlandaise de l’article V, alinéa 2, du Traité de 1863.

Cette disposition permet, ou plutôt elle présuppose, que les
Pays-Bas sont libres de puiser l’eau de la Meuse en aval de
Maestricht. Or, une interprétation qui limiterait cette liberté
serait vexatoire, et partant inacceptable. L’article V, alinéa 2,
s'occupe uniquement du cas où les Pays-Bas décideraient de
déverser dans la rigole d’alimentation 4 Maestricht des quan-
tités d’eau de Meuse supplémentaires à ce qui est prévu dans
les articles IV et V, alinéa 1: c’est seulement dans ce cas que
l’eau supplémentaire doit passer aux Pays-Bas par l’écluse 17
à Loozen.

Déjà la liberté de déverser de l’eau supplémentaire dans le
Zuid-Willemsvaart permet aux Pays-Bas de rendre inutilisable
la Meuse, constamment, pendant une moyenne de plus de cent
jours par année. Ceci implique que la Belgique, en acceptant
le Traité de 1863, a laissé la navigabilité de la Meuse mitoyenne
au libre arbitre des Pays-Bas, que la Belgique a pour ainsi
dire abandonné les intérêts de la navigation sur la Meuse
mitoyenne aux soins des Pays-Bas.

La liberté dont jouissent les Pays-Bas de prendre l’eau de
la Meuse en aval de Maestricht, liberté que la Belgique a
acceptée en se désintéressant de la navigation sur la Meuse
mitoyenne par l'acceptation de l’article V, alinéa 2, permet aux
Pays-Bas, d’une part, d'alimenter le canal Juliana par l'eau
de la Meuse, et, d'autre part, de faire cadeau à la Belgique de
certaines quantités d’eau de la Meuse, comme ils le font par

69
70 A/B 70 (EAUX DE LA MEUSE). — OP. VAN EYSINGA

le fonctionnement ef du barrage de Borgharen ef de l'écluse du
Bosscheveld.

Il ressort de ce qui précède que l'alimentation du Zuid-
Willemsvaart par les effets du barrage. de Borgharen ainsi que
par les éclusages du Bosscheveld, de même que l'alimentation
du canal Juliana par l’eau de la Meuse, sont, d’après la thèse
néerlandaise, loisibles en vertu de l’article V, alinéa 2, du Traité
de 1863.

J'estime que l’article V, alinéa 2, n’a pas la portée très éten-
due que lui prête la thèse néerlandaise, et que certaines des
conséquences que cette thèse croit pouvoir en tirer ne sont pas
justifiées.

Le Traité de 1863,se borne à régler l’alimentation par l'eau
. de la Meuse des canaux situés en aval de Maestricht, ainsi que
des irrigations de la Campine et des Pays-Bas (art. premier).
Il s’agit donc du Zuid-Willemsvaart, et des canaux et des irriga-
tions qui s’embranchent sur le Zuid-Willemsvaart. Si les Pays-Bas,
en vertu de l’article V, alinéa 2, ont le droit d'augmenter le
volume d’eau qui leur a été assigné par lé premier alinéa de
l’article V, cette eau supplémentaire doit être nécessaire pour
des canaux situés en aval de Maestricht ou pour les irrigations
des Pays-Bas. Cette eau doit également passer par la rigole de
Maestricht, dont l'exclusivité est de droit tant pour la Bel-
gique que pour les Pays-Bas, quoique sa valeur pratique en
aval de Maestricht n'existe que tout près de cette ville, comme
il a été relevé plus haut ; le libellé très général de l’article pre-
mier est clair à ce sujet. La dernière phrase de l'alinéa 2 de
l’article V impose à la Belgique le devoir de faire parvenir
aux Pays-Bas l’eau supplémentaire puisée à Maestricht en vertu
de la première phrase de cet alinéa.

Appliquant l'interprétation que je viens de donner aux points
controversés dans l’action reconventionnelle, j'arrive au résultat
suivant.

L'alimentation du Zuid-Willemsvaart par les éclusages du Bos-
scheveld reste dans les limites fixées par Farticle V, alinéa 2,
quant à la vitesse du courant dans le Zuid-Willemsvaart. Mais
un désaccord avec le traité consiste dans le fait que l'eau
supplémentaire, en soi-même légitime si elle était nécessaire
pour les canaux néerlandais en aval de Maestricht ou pour les
irrigations des Pays-Bas, ne passe pas par la rigole conven-
tionnelle. C’est un désaccord certainement moindre que celui
qui existe entre le traité et les éclusages à  Neerhaeren, qui,
illégitimes en eux-mêmes, diminuent le droit que les Pays-Bas
tiennent de l’article V, alinéa 2, tandis que le jaugeage des
quantités d’eau enlevées à la Meuse devient difficile s’il ne peut
pas se faire par le même service.

70
71 A/B 70 (EAUX DE LA MEUSE), — OP. VAN EYSINGA

On sait que les éclusages du Bosscheveld n’ont pas donné
lieu à une conclusion belge dans l’action reconventionnelle.

L'eau supplémentaire qui, pendant certaines parties de l’année,
passe par la rigole de Maestricht par suite du relèvement du
niveau de la Meuse, lequel, à son tour, est la conséquence du
barrage de Borgharen, n’a rien à faire avec l’article V, alinéa 2,
du traité.

Cette eau fait partie des quantités prévues dans l’article IV
et procure au Zuid-Willemsvaart le débit permanent de dix
mètres cubes à la seconde que le ministre des Affaires étran-
gères de Belgique, dans sa note du 22 janvier 1912 (Réplique
néerlandaise, p. 72), estimait indispensable pour servir à Vali-
mentation des canaux de Liége à Anvers. Je ne vois pas pour-
quoi cet état de choses aurait rendu impossible l’application
régulière du traité, comme le prétend la Belgique, et ceci d’au-
tant moins que, déjà en 1863, le régime de la Meuse se trou-
vait caractérisé par un certain nombre de barrages avec écluses
établis tant par la France que par la Belgique, sans accord
international. En effet, si l’on avait voulu exclure pour les
Pays-Bas une liberté que les autres États riverains de la Meuse
estimaient posséder, on l'aurait dit clairement dans le Traité
de 1863. Pour ma part, j'estime que le barrage de Borgharen
n'a pas été établi en violation des prescriptions de ce traité.

Comme il a été dit plus haut, le Traité de 1863 se borne a
régler Valimentation du Zuid-Willemsvaart, ainsi que d’un cer-
tain nombre de canaux de navigation et d'irrigation qui, tous,
se trouvent sur la rive gauche du fleuve. Le canal Juliana, qui
se trouve sur la rive droite de la Meuse, en aval de la rigole
de Maestricht, au fonctionnement de laquelle il ne peut porter
atteinte, se trouve par conséquent en dehors de la sphère du
Traité de 1863. Ce traité ne peut donc ni permettre l’alimen-
tation du canal Juliana par l’eau de la Meuse, comme le veut
la thèse néerlandaise, ni défendre cette alimentation, comme le
veut la thèse belge. La question de l'alimentation du canal
Juliana par l’eau de la Meuse n’est pas touchée par le Traité
de 1863.

En dernier lieu, les Pays-Bas croient pouvoir déduire de
l’article V, alinéa 2, que la Belgique, par cet article, se serait
désintéressée de la navigation sur la Meuse mitoyenne, dont la
mavigabilité serait laissée au libre arbitre des Pays-Bas. Je ne
crois pas que cette déduction soit justifiée.

Il est vrai que, lorsque le débit du fleuve est au plus bas, la
Meuse mitoyenne peut être presque à sec par le fait que la rigole
de Maestricht doit fonctionner toujours. Mais, s’il n’y avait pas
de prises d’eau à la Meuse, celle-ci, même si elle n’était pas
complètement à sec, aurait, pendant des périodes considérables,
si peu d’eau que la navigation serait alors également exclue.

qt
72 A/B 70 (EAUX DE.LA MEUSE). — OP. VAN EYSINGA

Toutefois, l’intérêt belge à la navigation serait toujours le même. .
Cet intérêt est la conséquence directe du fait que la Belgique
est Etat riverain, et il n’est pas limité à la seule Meuse mitoyenne,
mais il s'étend à toute la Meuse.

Le fait que la Belgique est un État riverain constitue, pour
l'intérêt belge à la navigation sur toute la Meuse, une base
bien meilleure que l’article IX du traité, même si l’on fait
abstraction du fait que cet article est limité au seul secteur du
fleuve entre Maestricht et Venlo. Par l’article IX, la Belgique
s’est obligée à payer les deux tiers des frais de la régularisation
de la Meuse entre Maestricht et Venlo, puisque cette régulari-
sation était nécessaire pour neutraliser les conséquences fâcheuses
pour la navigabilité du fleuve de l’enlèvement de grandes quan-
tités d’eau destinées à la Belgique. C’est un dédommagement
que la Belgique aurait dû payer même si elle s'était vraiment
désintéressée complètement de la navigation sur la Meuse en
aval de Maestricht. Le Contre-Mémoire caractérise bien la
situation lorsqu'il dit, à la page 5, que la Belgique a, en quelque
sorte, acheté l’eau puisée à Maestricht pour les canaux de la
Campine. En effet, l’article IX du Traité de 1863 ne prouve
pas l'intérêt que la Belgique a à la navigation sur la Meuse
mitoyenne. Cet intérêt, qu’il soit grand ou petit, existe par le
fait même que la Belgique est Etat riverain.

(Signé) v. EYSINGA.

72
